Citation Nr: 0709482	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including coronary artery disease and hypertension, with a 
history of coronary bypass graft surgery and aortic valve 
replacement, to include as secondary to the veteran's 
service-connected nephrolithiasis with a history of 
pyelonephritis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to service 
connection for cardiovascular disease.  The veteran's appeal 
was previously before the Board in August 2006.  At that 
time, the Board remanded the issue of entitlement to service 
connection for cardiovascular disease, in order to obtain a 
VA examination that would provide an opinion as to whether 
the veteran's cardiovascular disease was related to service 
or to a service-connected disability.  The Board finds that 
the veteran's claim is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Cardiovascular disease, including coronary artery disease 
and hypertension, which necessitated coronary bypass graft 
surgery and aortic valve replacement, was not shown during 
service or for many years thereafter; and there is no 
competent opinion that links such to service; the only 
competent opinion that addresses the primary contended causal 
relationship is that the veteran's cardiovascular diseases 
are not due to his service-connected nephrolithiasis with a 
history of pyelonephritis. 





CONCLUSION OF LAW

Cardiovascular disease, including coronary artery disease and 
hypertension, which necessitated coronary bypass graft 
surgery and aortic valve replacement, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein; the veteran's cardiovascular diseases 
are not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. 
Reg. 52744 (2006) (amendment to 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2006, pursuant to the Board's August 2006 
remand, fulfills the provisions of 38 U.S.C.A. § 5103(a).  
The veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
the information and evidence the claimant is expected to 
provide; and to provide any evidence in his possession that 
pertains to the claim.  The September 2006 letter also 
provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claim on appeal, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The September 2006 
notification letter was provided to the veteran after the RO 
decision that is the subject of this appeal.  However, the 
veteran's claim of entitlement to service connection for 
cardiovascular disease was readjudicated in a December 2006 
supplemental statement of the case.  The United States Court 
of Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett, supra (holding that 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private 
medical records, service medical records, and service and VA 
medical records, including the October 2006 VA examination 
report that was obtained upon remand.  After review of the 
examination report, the Board finds that it provides 
competent, non-speculative evidence regarding the claimed 
nexus.  Thus, there is no duty to provide an examination or 
another medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Regulations provide that certain chronic diseases, including 
cardiovascular disease and hypertension, will be considered 
to have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the evidence must indicate that the 
veteran's cardiovascular disease or hypertension became 
manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. § 3.307.

In addition, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  VA 
will not concede, however, that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

The Board finds that adjudication of the current appeal may 
go forward without the veteran first being provided notice of 
the recent amendments to 38 C.F.R. § 3.310 (see 71 Fed. Reg. 
52744 (2006)) because such is not prejudicial error as these 
amendments essentially codified the United States Court of 
Appeals for Veterans Claims (Court) holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); see also 38 C.F.R. 
§§ 19.9, 19.31 (2006).   

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran contends, in essence, that his cardiovascular 
diseases and hypertension began during or as the result of 
service.  He also asserts his cardiovascular diseases are 
related to his service-connected renal disease 
(nephrolithiasis with a history of pyelonephritis), to 
include treatment for same.  

The veteran's service medical records include multiple 
records regarding his treatment for his kidney disorder but 
contain no records regarding cardiovascular disease, or any 
symptoms related thereto.  The veteran testified before the 
undersigned Veterans Law Judge in May 2006.  At that time, 
the veteran stated that he was first diagnosed with 
cardiovascular disease in the early 1980s.  

The veteran underwent a VA heart examination in October 2004.  
The examiner related that the veteran had undergone aortic 
valve replacement in 1994 with two-vessel bypass surgery.  
The examiner found that the veteran's heart condition was not 
secondary to his kidney disorder.

Pursuant to the Board's August 2006 remand directives, the 
veteran underwent an additional VA examination in October 
2006.  The Board had previously found that a more thorough 
examination that included appropriate diagnostic tests and an 
opinion that more fully discussed whether the veteran's 
cardiovascular disease was either related to service or to 
his service-connected kidney disorder was warranted.  The 
Board further directed the examiner to opine whether it was 
at least as likely as not that the veteran's cardiovascular 
disease was related to service.  The remand included 
discussions of what "more likely" and "as likely" meant, 
as well as defined "aggravation."

In the October 2006 examination, the examiner noted review of 
the veteran's claims file.  The examiner diagnosed essential 
hypertension and noted that the veteran's blood pressure was 
well controlled.  The medical doctor further diagnosed 
atherosclerotic heart disease, status post double-bypass 
surgery and status post aortic valve replacement.  The 
examiner noted that review of the claims file did not reveal 
any evidence of hypertension or a heart disorder during 
service, or evidence suggesting that the veteran had 
hypertension within one year after discharge from service.  
The examiner found that the veteran's heart condition was due 
to hypercholesterolemia.  The examiner opined, therefore, 
that it was less likely or not likely that the veteran's 
heart condition was secondary to his nephrolithiasis with 
pyelonephritis.  

Analysis

The Board finds that the veteran does not have cardiovascular 
disease or hypertension related to service.  There is no 
medical evidence that the veteran was diagnosed as having a 
cardiovascular disease, including coronary artery disease, 
valvular heart disease and hypertension, while on active 
duty.  There is also no medical evidence that the veteran was 
diagnosed as having cardiovascular disease or hypertension 
within one year of discharge from service.

Further, as noted, the veteran's main contention was that his 
cardiovascular disease was caused by his service-connected 
kidney disorder, nephrolithiasis.  As outlined above, the 
only competent evidence that addresses this question rejects 
the contended causal relationship.  The Board notes that 
competent medical evidence is required to link the claimed 
disability to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  In October 2004 and October 
2006, examiners found that the veteran's cardiovascular 
disease was not secondary to his service-connected 
nephrolithiasis.  And in the October 2006 opinion, the 
examiner found that the veteran's cardiovascular disease was 
due to hypercholesterolemia.  There is no competent evidence 
that indicates that the veteran's cardiovascular diseases or 
hypertension were caused or aggravated by his service-
connected renal disease, to include treatment for same.

The Board is cognizant of the legal association of renal and 
cardiovascular diseases.  Specifically, service connection 
may be granted for cardiovascular and renal disease, 
including hypertension, if manifested to a compensable degree 
within one year of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  (Emphasis added.)  As already 
indicated, the veteran's cardiovascular diseases and 
hypertension were first shown many years post-service so 
these provisions do not support presumptive service 
connection on the basis of a disease manifesting within one 
year of service.  However, as cardiovascular and renal 
diseases are linked in 38 C.F.R. § 3.309, arguably such an 
association should be considered when addressing the 
provisions of 38 C.F.R. § 3.310.  Even assuming such a 
relationship of cardiovascular disease with renal disease 
outside of the one year presumption context specified in 
38 C.F.R. § 3.309, such a relationship is rebutted here as 
the only competent opinion not only specifically excludes 
renal disease as a cause of any cardiovascular disease but 
also includes a conclusion that such was due to a non renal 
etiology, hypercholesterolemia.

Although the veteran contends that his cardiovascular disease 
is related to service or to his service-connected kidney 
disease, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
service connection for cardiovascular disease, including 
coronary artery disease and hypertension, with a history of 
coronary bypass graft surgery and aortic valve replacement, 
to include as secondary to the veteran's service-connected 
nephrolithiasis with a history of pyelonephritis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).







ORDER

Service connection for cardiovascular disease, including 
coronary artery disease and hypertension, with a history of 
coronary bypass graft surgery and aortic valve replacement, 
to include as secondary to the veteran's service-connected 
nephrolithiasis with a history of pyelonephritis is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


